Per Curiam.

The jury’s verdict established that plaintiff presented a winning ticket to defendant’s agent strictly in compliance with defendant’s rules and regulations and was thereafter disabled from completing performance by reason of the agent’s default.
The simple liability of a principal for the fault of his agent when acting within the scope of this authority has not been abrogated by the Pari-Mutuel Law. In contrast with cases relied upon by respondent this is not a case to recover a bet, outside the scope of said law. The essence of plaintiff’s charge is that there was a tortious interference with his contract which excused his full performance and for which defendant is responsible. Whether this be labeled a tort or a contract action is immaterial.
*252The judgment should be unanimously reversed on the law, the motion denied and the jury’s verdict reinstated, with $30 costs.
Concur — Hogan*, P. J., Gulotta and Gligkman*, JJ.
Judgment reversed, etc.